Title: Abigail Adams to James Lovell, 17 September 1777
From: Adams, Abigail
To: Lovell, James


     
      Sir
      
       Braintree, 17? September 1777
      
     
     Your very polite favour was handed me this Evening. I esteem myself much obliged for the enclosed plan, but I cannot describe to you the distress and agitation which the reception of your Letter threw me into. It was some time before I could get resolution to open it, and when I had opend it I dared not read it. Ten thousand horrid Ideas rushd upon my Soul. I thought it would announce to me the sickness or death of all my earthly happiness.
     As I could not read the Letter I opened the paper enclosed and upon finding it a plan, was releaved from my distress.
     Your professions of esteem Sir are very flattering to me. No person possessed with common Humanity can be an inattentive unconcernd Spectator of the present contest. The suffering virtue of individuals if recorded upon the faithfull page of History will astonish future ages, and demands from the present gratitude and veneration. A large share of each will ever be retained for the unfortunate Mr. Lovell in the Breast of his obliged Humble Servant,
     
      Abigail Adams
     
    